Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 9-14, 16, 18-20 are directed to inventions non-elected without traverse in the reply 6/09/2021. Accordingly, claims 9-14, 16, 18-20 has been cancelled.
Examiner’s Amendment
Changes to the Claims:
Claims 9-14, 16, 18-20: (canceled)
Examiner’s Reasons for Allowance
The closest art of record is Riha, Gao, and Huang. 
	Riha, and Gao in view of Huang substantially teach the claimed heat exchanger, however, fail to teach, as detailed by Applicant (see remarks, pages 11-12 & 13-14), the relationship of the first and second manifolds with respect to the center of the heat exchanger, as presently claimed.  
Thus, Riha, Gao, and Huang alone, or in combination with any other known prior art, absent impermissible hindsight, does not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763